     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
ex rel. EDWARD ERNST JR.,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 19-2085-JWL
                                       )
HCA HEALTHCARE, INC.;                  )
MIDAMERICA DIVISION, INC.              )
  d/b/a HCA MIDWEST HEALTH;            )
OVERLAND PARK SURGICAL                 )
  SPECIALTIES, LLC                     )
  d/b/a COLLEGE PARK FAMILY CARE )
  CENTER PHYSICIANS GROUP;             )
COLLEGE PARK ANCILLARY, LLC            )
  d/b/a COLLEGE PARK PHYSICAL          )
  THERAPY; and                         )
COLLEGE PARK FAMILY CARE               )
  CENTER, P.A.,                        )
                                       )
                      Defendants.      )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       This qui tam action under the False Claims Act presently comes before the Court on

defendants’ various motions to dismiss. Because defendant College Park Family Care

Center, P.A. lacks the capacity to be sued, the Court grants that defendant’s motion (Doc.

# 38), and plaintiff’s claims against it are hereby dismissed. The remaining defendants’

motions (Doc. ## 36, 40) are also granted, and plaintiff’s claims against those defendants

are hereby dismissed, although plaintiff is granted leave to amend his claims, on or before
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 2 of 20




December 14, 2020, to attempt to cure the pleading deficiencies cited herein with respect

to plaintiff’s False Claims Act claims.



       I.     Background

       By his amended complaint, plaintiff asserts claims against five defendants under the

federal False Claims Act (FCA), 31 U.S.C. § 3729(a) and (b). Plaintiff alleges that

defendants submitted false claims to government programs Medicare and Tricare for

reimbursement for physical therapy services provided in Overland Park, Kansas, and

Olathe, Kansas, from April 2017 to August 2018, while plaintiff was an employee of the

physical therapy business. Plaintiff alleges four specific fraudulent schemes perpetrated

by defendants: (1) falsely billing Medicare and Tricare for services provided by physical

therapy aides or techs (instead of by therapists or by physical therapy assistants (PTAs));

(2) falsely billing Medicare for aquatic therapy services provided by a PTA without

supervision of a therapist; (3) falsely billing Tricare for services provided by PTAs without

oversight by a therapist; and (4) falsely billing Medicare with respect to multiple services

provided in one day without compliance with the “8-minute rule” for billing. Plaintiff has

also asserted a claim for unjust enrichment.

       On February 12, 2019, relator Edward Ernst initiated this qui tam action on behalf

of the United States pursuant to 31 U.S.C. § 3730(b). On April 17, 2020 (after having

received two extensions of time), the United States filed a notice by which it declined to

take over or intervene in the action. After defendants filed a motion to dismiss the original



                                               2
      Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 3 of 20




complaint, plaintiff filed an amended complaint. Defendants now seek dismissal of the

claims asserted in the amended complaint.



       II.    Governing Standard

       The Court will dismiss a cause of action for failure to state a claim under Fed. R.

Civ. P. 12(b)(6) only when the factual allegations fail to “state a claim to relief that is

plausible on its face,” see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), or

when an issue of law is dispositive, see Neitzke v. Williams, 490 U.S. 319, 326 (1989). The

complaint need not contain detailed factual allegations, but a plaintiff’s obligation to

provide the grounds of entitlement to relief requires more than labels and conclusions; a

formulaic recitation of the elements of a cause of action will not do. See Bell Atlantic, 550

U.S. at 555. The Court must accept the facts alleged in the complaint as true, even if

doubtful in fact, see id., and view all reasonable inferences from those facts in favor of the

plaintiff, see Tal v. Hogan, 453 F.3d 1244, 1252 (10th Cir. 2006).



       III.   Capacity of College Park FCC to Be Sued

       The Court first addresses the argument by defendant College Park Family Care

Center, P.A. (“College Park FCC”) that under Kansas law it lacks the capacity to be sued

more than three years after its dissolution in 2015. Plaintiff alleged, and presently

concedes, that College Park FCC was formally dissolved in 2015. Specifically concerning

this defendant, plaintiff alleges as follows:



                                                3
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 4 of 20




              12.    [Defendants] HCA and HCA Midwest acquired College Park
       Family Care Center, P.A. (“College Park FCC”) medical practice in 2013.
       After acquiring College Park FCC, HCA and HCA Midwest subsequently
       established new subsidiary corporations to continue the operations of the
       College Park Family Care Center healthcare practice as an HCA provider.
       The subsidiary corporations of HCA that currently operate as College Park
       Family Care are [defendant] College Park Ancillary, LLC d/b/a College Park
       Physical Therapy and [defendant] Overland Park Surgical Specialties, LLC
       d/b/a College Park Family Care Center Physician Group.

              ...

              15.     Defendant College Park Family Care Center, P.A. (“College
       Park FCC”) was a Kansas professional corporation that provided services to
       residents of the Kansas City metropolitan area, including medical care and
       care treatment, and physical therapy services and treatment to patients who
       were Medicare, Medicaid, and/or Tricare beneficiaries. In 2013, College
       Park FCC was acquired by HCA and/or other HCA related subsidiaries.
       After being acquired by HCA, College Park FCC continues [sic] its
       operations under the name College Park Family Care Center through at least
       two HCA subsidiary companies, College Park PT and College Park FCCGP.
       College Park FCC was formally dissolved in 2015, but is still continued as a
       corporate body and subject to this action under K.S.A. § 17-6807. College
       Park [FCC] has been named as a defendant in this lawsuit for purposes of the
       lookback period under False Claims Act, 31 U.S.C. §§ 3729-3733.

(Footnote omitted.)

       College Park FCC relies on K.S.A. § 17-6807, which provides that a dissolved

corporation shall be continued for three years for the purpose of closing the business,

including prosecuting and defending lawsuits, but not for the purpose of continuing the

business; and that any suit against the corporation begun before or within three years of the

dissolution shall not be abated by reason of that dissolution. See id.1 The Kansas Supreme




       1
         Plaintiff does not dispute that Kansas law governs College Park FCC’s capacity
to be sued in this action. See Fed. R. Civ. P. 17(b)(2) (corporation’s capacity to be sued
is determined by the law under which it was organized).
                                             4
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 5 of 20




Court has interpreted Section 17-6807 and held that “[a]bsent a court-ordered extension

[for which application was made prior to the end of the three-year period] or the

appointment of a trustee or receiver, a Kansas corporation which has been dissolved, either

voluntarily or involuntarily, may not sue or be sued after the three-year period has ended.”

See Patterson v. Missouri Valley Steel, Inc., 229 Kan. 481, 491 (1981). College Park FCC

was dissolved in February 2015, and plaintiff did not file this action until February 2019,

one year after expiration of the three-year winding-up period under Section 17-6807.

Accordingly, under Patterson, College Park FCC lacks the capacity to be sued in this

action.

          Plaintiff has not cited any instance in which the Kansas Supreme Court has failed

to apply or has recognized an exception to this rule. In seeking an exception in this case,

plaintiff cites only the opinion by the Kansas Court of Appeals in Mitchell v. Miller, 27

Kan. App. 2d 666 (2000). In Mitchell, the court allowed a judgment to stand against a

corporation in a suit commenced more than three years after the corporation had forfeited

its articles of incorporation for failure to pay annual dues and file annual reports. See id.

at 670-72. The court held that Section 17-6807, which it interpreted liberally as a remedial

statute, did not protect the corporation because it continued to do business as usual after

the forfeiture. See id. at 671-72. The court did not explain how its holding could be

reconciled with the holding of the Kansas Supreme Court in Patterson.

          The Court declines to recognize such an exception in the present case. As conceded

by plaintiff, College Park FCC did not merely forfeit its articles of incorporation for a

technical reason; rather, it was formally dissolved. Plaintiff alleges that after it was

                                              5
      Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 6 of 20




purchased by the HCA defendants in 2013, College Park FCC “continues [sic] its

operations” through two HCA subsidiaries, and that it “is still continued as a corporate

body” after the 2015 dissolution. Plaintiff has not alleged any facts, however, to support

its conclusory allegation that College Park FCC continued to do business as usual after the

2013 purchase and the 2015 dissolution. Indeed, in light of plaintiff’s allegation that the

HCA defendants operated the therapy business through two other subsidiaries, plaintiff has

not offered a plausible claim or explanation as to why the HCA defendants would also run

the business through College Park FCC even while formally dissolving that entity. Plaintiff

has not specifically alleged conduct by this defendant related to the alleged schemes after

the dissolution. Thus, the Court applies the rule set forth in Patterson, under which College

Park FCC lacks the capacity to be sued.

       In the alternative, plaintiff requests leave to file a motion for appointment of a

trustee or receiver for College Park FCC. Such appointment would allow that defendant

to be sued pursuant to the exception noted in Patterson. The statute cited in Patterson,

however, provides only for appointment by a Kansas district court, and thus this court lacks

the authority to make such an appointment. See K.S.A. § 17-6808; see also In re Liberal

Mack Sales, Inc., 24 B.R. 707, 711 (Bankr. D. Kan. 1982) (in amending Section 17-6808

to refer to a “district court” instead explicitly referring to state and federal courts as in the

previous version, Kansas intended to allow appointment only by the state court).

Moreover, even if the Court had authority to make such an appointment, it would not do

so in this case, as plaintiff has offered no support for his bare assertions that College Park

FCC continued its operations and was somehow involved in the fraudulent schemes alleged

                                               6
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 7 of 20




in this action. Accordingly, the Court grants the motion for dismissal of the claims against

defendant College Park FCC.



       IV.    Unjust Enrichment Claim

       The Court now turns to the claims asserted against the remaining four defendants.

As a preliminary matter, plaintiff does not oppose defendants’ argument that plaintiff lacks

standing to assert a claim for unjust enrichment. Accordingly, defendants’ motions are

granted with respect to that claim.



       V.     Pleading of FCA Claims with Particularity

       The remaining four defendants are HCA Healthcare, Inc. (“HCA”); MidAmerica

Divison, Inc. d/b/a HCA Midwest Health (“HCA Midwest”); College Park Ancillary, LLC

d/b/a College Park Physical Therapy (“College Park PT”); and Overland Park Surgical

Specialties, LLC d/b/a College Park Family Care Center Physician Group (“College Park

FCCPG”). These defendants seek dismissal of plaintiff’s FCA claims on the basis that

plaintiff has not pleaded such claims with particularity as required by Fed. R. Civ. P. 9(b).

Plaintiff does not dispute that Rule 9(b)’s requirement of pleading fraud with particularity

applies to his FCA claims. See United States ex rel. Sikkenga v. Regence Bluecross

Blueshield of Utah, 472 F.3d 702, 726 (10th Cir. 2006).

       Rule 9(b) generally requires a plaintiff to set forth the time, place, and contents of

the false representations; the identity of the party making the false statements; and the

consequences thereof – in other words, the who, what, where, when, and how of the alleged

                                             7
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 8 of 20




fraud. See id. at 727. In Sikkenga, the Tenth Circuit explained that a plaintiff asserting

FCA claims must allege with particularity both the false claims submitted to the

government and the underlying fraud scheme, as follows:

              Liability under the FCA requires a false claim – a defendant’s
       presentation of a false or fraudulent claim to the government is a central
       element of every False Claims Act case. Underlying schemes and other
       wrongful activities that result in the submission of fraudulent claims are
       included in the circumstances constituting fraud and mistake that must be
       pled with particularity under Rule 9(b). However, unless such pleadings are
       linked to allegations, stated with particularity, of the actual false claims
       submitted to the government, they do not meet the particular requirements of
       Rule 9(b). We agree with our sibling circuit that:

              Rule 9(b)’s directive that the circumstances constituting fraud and
              mistake shall be stated with particularity does not permit a False
              Claims Act plaintiff merely to describe a private scheme in detail but
              then to allege simply and without any stated reason for his belief that
              claims requesting illegal payment must have been submitted, were
              likely submitted or should have been submitted to the Government.

       We conclude that Sikkenga’s complaint falls woefully short of adequately
       pleading that false or fraudulent claims were submitted by [the defendant].
       As stated by the First Circuit, to satisfy Rule 9(b)’s requirements:

              [A] relator must provide details that identify particular false claims
              for payment that were submitted to the government. In a case such as
              this, details concerning the dates of the claims, the content of the
              forms or the bills submitted, their identification numbers, the amount
              of money charged to the government, the particular goods and
              services for which the government was billed, the individuals
              involved in the billing, and the length of time between the alleged
              fraudulent practices and the submission of claims based on those
              practices are the types of information that may help a relator to state
              his or her claims with particularity. These details do not constitute a
              checklist of mandatory requirements that must be satisfied for each
              allegation included in a complaint. However, like the Eleventh
              Circuit, we believe that some of this information, for at least some of
              the claims must be pleaded in order to satisfy Rule 9(b).

See id. at 727-28 (citations and internal quotations omitted).

                                             8
      Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 9 of 20




       Plaintiff’s allegations do not satisfy this requirement from Sikkenga that the actual

false claims submitted to the government – and not merely the underlying fraudulent

scheme – be pleaded with particularity. It is true that the Tenth Circuit in Sikkenga did not

require that all of the cited information to be included, but it did require some, and plaintiff

has provided precious little of that information. In the amended complaint, plaintiff has

provided no details about the actual claims submitted by defendants to Medicare and

Tricare; instead, he has merely alleged a date range for the provision of services as part of

the underlying schemes, as well as the allegation that fee slips describing services

(including particular treatment codes) were submitted to the HCA defendants for eventual

billing to Medicare and Tricare. Thus, plaintiff has not alleged the dates of the submission

of claims to the government, the claim numbers, the amounts of claims, or the identity of

any person involved in the submission of the claims. Plaintiff has not provided any notice

to defendants of which claims are alleged to have been false – while plaintiff cites certain

treatment codes used in the alleged schemes, he does not allege that all claims using those

codes were fraudulent. As the court stated in Sikkenga, it cannot simply be assumed that

false claims were submitted as a part of the scheme.

       Moreover, although plaintiff insists that the claims contained misrepresentations, he

has not – either in his complaint or in his briefs opposing dismissal – stated the actual

content of the misrepresentation. For instance, plaintiff cites the treatment codes, but he

has not alleged that the actual claims to the government included those codes; nor has he

alleged or explained whether the codes themselves include a representation concerning the

person who provided the treatment (whether a therapist, a PTA, or PT aide/tech). Nor has

                                               9
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 10 of 20




plaintiff alleged that the claims otherwise included a representation that a particular person

(by job title) provided the treatment. Plaintiff must provide such notice concerning the

manner in which the claims were false. Thus, plaintiff’s allegations do not satisfy the

standard set forth in Sikkenga for pleading with particularity the actual claims submitted to

the government.

       It appears, however, that the Tenth Circuit may have retreated somewhat from its

strict requirement in Sikkenga that details of the false claims be pleaded. In United States

ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163 (10th Cir. 2010), after noting

that the Supreme Court had clarified pleading requirements in the Twombly and Iqbal cases

since Sikkenga was decided, the Tenth Circuit stated the pleading requirement under Rule

9(b) for an FCA claim as follows: “[C]laims under the FCA need only show the specifics

of a fraudulent scheme and provide an adequate basis for a reasonable inference that false

claims were submitted as part of that scheme.” See id. at 1172. The Tenth Circuit

subsequently cited the same standard in United States ex rel. Polukoff v. St. Mark’s

Hospital, 895 F.3d 730 (10th Cir. 2018), cert. dismissed, 139 S. Ct. 2690 (2019). See id.

at 745. District courts have noted that the Tenth Circuit has thus seemed to revise its strict

standard from Sikkenga. See, e.g., United States ex rel. Allison v. Southwest Orthopaedic

Specialists, PLLC, 2020 WL 5984814, at *6 n.4 (W.D. Okla. Oct. 8, 2020) (citing cases);

see also United States ex rel. Prather v. Brookdale Senior Living Communities, Inc., 838

F.3d 750, 772-73 (6th Cir. 2016) (citing Lemmon and Sikkenga in noting that the Tenth

Circuit and other circuits applying a heightened pleading standard requiring particularity

concerning submitted claims had “retreated from such a requirement in cases in which

                                             10
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 11 of 20




other detailed factual allegations support a strong inference that claims were submitted”).

The parties have not addressed the Lemmon standard in their briefs in this case.

       In his amended complaint, plaintiff has alleged from personal knowledge that fee

slips were submitted for eventual billing for services for Medicare and Tricare patients that,

because certain requirements had not been followed, should not have been payable under

those programs. Thus, there is a factual basis for a reasonable inference that false claims

were submitted. Under Lemmon, such allegations would excuse plaintiff from needing to

plead specific details concerning the actual claims submitted to the government. In

addition, as plaintiff notes, specific information concerning the actual claims to Medicare

and Tricare would be within defendants’ exclusive control. See Polukoff, 895 F.3d at 745

(“we excuse deficiencies that result from the plaintiff’s inability to obtain information

within the defendant’s exclusive control;” defendant there no doubt knew which employees

handled federal billing for procedures reimbursable under Medicare).

       Nevertheless, the Court concludes that plaintiff has not sufficiently pleaded his FCA

claims with the required particularity. Although there may be a basis to infer that claims

were submitted by defendants to Medicare and Tricare based on the fee slips, plaintiff has

not explained how those claims contained false statements, as noted above. In addition,

plaintiff appears to allege that defendants failed to comply with regulations or other

requirements for reimbursement by Medicare and Tricare. As defendants point out,

however, not all regulatory violations create FCA liability. See Universal Heath Servs.,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2003 (2016). In Escobar, the

Supreme Court held that FCA liability could be based on a theory of implied false

                                             11
      Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 12 of 20




certification, in which the defendant did not necessarily make an affirmative

misrepresentation, but rather failed to disclose noncompliance with a requirement for

payment. See id. at 1999-2001. In Polukoff, the Tenth Circuit explained that a false claim

under the FCA may be either factually false, because it contains a false statement

concerning the services provided; or legally false, because a condition of payment has not

been satisfied. See Polukoff, 895 F.3d at 741. Moreover, claims of legal falsity may rest

on either of two theories: express false certification, in which the defendant actually

certified compliance falsely; and implied false certification, in which the defendant falsely

implied entitlement to payment by submitting the claims (as discussed in Escobar). See

id.   In the amended complaint in this case, plaintiff has not made clear the theory of

liability on which he relies with respect to any of the alleged fraudulent schemes.

       The Court also concludes that plaintiff has not pleaded sufficient facts concerning

the underlying schemes themselves, as would be required under Lemmon to excuse the lack

of information pleaded concerning the actual billing to the government. For the first

scheme, plaintiff alleges that defendants falsely billed Medicare and Tricare for services

provided by PT aides or techs, instead of by therapists or PTAs as required. To support

that theory, plaintiff identifies a range of dates (his term of employment) and various

treatment codes used in this scheme. Plaintiff has also provided three specific examples

by reference to particular services provided to particular patients. Plaintiff has not

identified any particular aides or techs who provided services under this scheme, however.

Moreover, although plaintiff alleges that aides were trained to provide such services, he

has not identified any person involved in that training.        Plaintiff has not provided

                                             12
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 13 of 20




information sufficient to allow defendant to identify the scope of the alleged scheme.

Plaintiff cites five treatment codes, but he has not alleged that every use of those codes was

part of the fraudulent scheme. Plaintiff references a record attached to the complaint in

pleading this scheme, but plaintiff has not explained how that record supports his claims –

the record lists a therapist for a particular visit, and thus does not provide evidence that a

service was provided without a therapist.

       For the second scheme, plaintiff alleges that defendants falsely billed Medicare for

aquatic therapy services provided within the date range at a particular location by a

particular PTA (identified by name) without supervision as required for reimbursement.

Plaintiff has not identified a theory of liability related to this scheme, however – did

defendants falsely represent that a therapist supervised the service? did they falsely certify

compliance with requirements? did they merely fail to comply? Plaintiff also alleges that

these services were provided at a pool without a rental agreement with defendants as

required, but it is not clear whether plaintiff asserts that submitted claims were false for

that reason.

       For the third scheme, plaintiff alleges that defendants falsely billed Tricare for

services provided by PTAs without supervision. Plaintiff has identified a vague date range

for this scheme (“[f]rom at least April 2017 (and likely earlier) and into 2018”) and has

identified six treatment codes. Again, however, plaintiff has not alleged that every use of

those codes with a Tricare patient was fraudulent. Nor has plaintiff identified any PTA or

patient with respect to this scheme, or identified any particular occasion on which the

scheme was implemented. The pleading of this scheme falls woefully short of the required

                                             13
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 14 of 20




standard of particularity, especially in conjunction with the lack of any detail concerning

the actual claims submitted to the government.

       For the fourth scheme, plaintiff alleges that defendants falsely billed Medicare for

multiple services provided in one day without compliance with the “8-minute rule.”

Plaintiff has identified a date range and provided two specific examples involving a

particular patient and a particular therapist. The scope of the scheme has not been alleged,

however. Plaintiff has not alleged that a violation occurred on every occasion involving

multiple services, or on every such occasion involving the named therapist. Plaintiff has

not identified any other persons involved in the scheme.2

       Finally, plaintiff’s claims also lack sufficient particularity with respect to the

particular defendants alleged to have perpetrated each scheme. In the amended complaint,

plaintiff has alleged certain conduct by “College Park”, defined to mean both College Park

PT and College Park FCCPG. Those two defendants are separate entities, however.

Plaintiff must make clear in any further amendment the basis for asserting claims against

both defendants. Plaintiff must further make clear whether either defendant or both

engaged in particular alleged conduct, including billing, training, and providing therapy

services.

       Even more egregiously, plaintiff consistently alleges conduct by “defendants” in

submitting claims and perpetrating the schemes, without clarifying which defendant or



       2
         Of course, if plaintiff is unable to provide sufficient information to support a
broader claim with respect to a particular scheme upon amendment, his claim could be
limited to particular examples alleged.
                                            14
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 15 of 20




defendants were responsible for which conduct. In that regard, plaintiff has not even

distinguished between the two HCA defendants and the two College Park defendants. The

HCA defendants argue that they may not be held liable for FCA violations merely by virtue

of their ownership of the allegedly offending companies. Plaintiff agrees with that general

statement of the law, but he insists that he alleges wrongful conduct by the HCA

defendants, including the submission of claims to the government. As defendants note,

however, plaintiff has not actually alleged that the HCA defendants in particular submitted

false claims; rather, he alleges only that fee slips were submitted to HCA for billing and

that “defendants” submitted false claims to the government. Plaintiff has also failed to

allege that the HCA defendants in particular (as opposed to the College Park defendants)

were involved in the underlying schemes, including training and provision of therapy

services. In the absence of some distinction between the defendants, plaintiff has not stated

claims of fraud against any particular defendant with particularity.          In any future

amendment, plaintiff must make clear the specific bases for liability for the HCA

defendants, especially HCA, which defendants insist is a mere holding company.

       For these reasons, plaintiff’s FCA claims are subject to dismissal. The Court would

ordinarily allow a plaintiff the opportunity to amend to cure any pleading deficiencies.

Defendants argue that plaintiff should not be afforded such opportunity because he has

already amended once in response to a motion to dismiss. This is the first ruling by the

Court on the sufficiency of the allegations, however, and thus the Court will grant plaintiff

one additional opportunity to attempt to state cognizable claims under the FCA. Plaintiff

shall file any such amended complaint on or before December 14, 2020.

                                             15
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 16 of 20




       VI.    Pleading of Other FCA Elements

       Defendants also argue that plaintiff has failed to allege sufficient facts under Fed.

R. Civ. P. 8(a) for plausible satisfaction of particular elements of his FCA claims. Because

the Court has granted plaintiff leave to amend, it will briefly address these arguments.

              A.     Falsity

       Defendants argue that plaintiff has not plausibly alleged the falsity of claims

submitted by defendants to Medicare and Tricare. Defendants note that the complaint does

not make clear how any particular claim included a false statement. As discussed above,

in any further amendment, plaintiff must make clear the theory of liability for each scheme

(express misrepresentation or false certification or false implied certification), including

how the claims contained any misstatements of fact.

              B.     Materiality

       Defendants next challenge the sufficiency of plaintiff’s allegations with respect to

the element of materiality. See United States ex rel. Janssen v. Lawrence Mem. Hosp., 949

F.3d 533, 539 (10th Cir. 2020) (to show a false claim under the FCA, plaintiff must show

a false statement or fraudulent course of conduct that is material), cert. denied, 2020 WL

5883407 (U.S. Oct. 5, 2020). The Tenth Circuit has described this element as follows:

       [T]he FCA does not impose liability for any and all falsehoods. Simply put,
       the FCA is not an all-purpose antifraud statute or a vehicle for punishing
       garden-variety breaches of contract or regulatory violations. Instead FCA
       liability attaches only where the alleged misrepresentations are material to
       the government’s payment decision.



                                            16
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 17 of 20




              In the FCA context, materiality is a rigorous and demanding
       requirement. Assessing materiality requires analysis of the effect on the
       likely or actual behavior of the recipient of the alleged misrepresentation.
       Thus, the sine qua non of materiality is some quotient of potential influence
       on the decisionmaker . . . .

              ...

               . . . In cases such as this one, where the allegations base FCA liability
       on noncompliance with regulatory or contractual provisions, relevant factors
       include, but are not limited to (1) whether the Government consistently
       refuses to pay similar claims based on noncompliance with the provision at
       issue, or whether the Government continues to pay claims despite knowledge
       of the noncompliance; (2) whether the noncompliance goes to the very
       essence of the bargain or is only minor or insubstantial; and (3) whether the
       Government has expressly identified a provision as a condition of payment.
       None of these factors alone are dispositive.

See id. at 540-41 (citations and internal quotations and footnote omitted). “Materiality is

a mixed question of law and fact that can be decided as a matter of law if reasonable minds

could not differ on the question.” See id. at 539. The Supreme Court has noted that

materiality is not too fact-intensive for dismissal of an FCA case at the pleading stage, as

FCA plaintiffs “must plead their claims with plausibility and particularity under [Rules] 8

and 9(b) by, for instance, pleading facts to support allegations of materiality.” See Escobar,

136 S. Ct. at 2004 n.6.

       Defendants argue that plaintiff has only conclusorily alleged materiality, without

supporting facts. Defendants note that under Escobar, materiality is not satisfied merely

because the government has designated compliance with a requirement as a condition of

payment. See id. at 2003. Defendants further note that plaintiff has not alleged that the

government ordinarily refuses to pay in the event of such violations or that the alleged

fraud went to the essence of the bargain. Defendants also argue that the government’s

                                              17
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 18 of 20




refusal to intervene in this case provides evidence that the allegedly false claims were not

material.

       This materiality inquiry will depend on the particular theories and claims alleged by

plaintiff in any amended complaint, and thus the Court does not decide this issue

definitively at this time. Nevertheless, it appears to the Court that plaintiff’s present

allegations would be sufficient at this pleading stage. Plaintiff has not merely alleged

materiality in a conclusory fashion. Plaintiff has also pleaded facts that would support the

argument that the alleged falsehoods went to the essence of the bargain, as having the

services provided by properly licensed personnel would not necessarily be considered a

minor or insignificant matter. Moreover, the key, as noted by the Tenth Circuit, is the

influence on the decisionmaker, and plaintiff has alleged that defendants acted with the

knowledge that the government would not pay the claims unless they were falsified in this

manner. Thus, plaintiff has not merely alleged that compliance was a condition of

payment.

              C.      Intent

       Finally, defendants challenge plaintiff’s allegations concerning the intent

requirement for FCA claims. The FCA imposes liability on a person who “knowingly”

presents a false claim or uses a false record to make a claim.            See 31 U.S.C. §

3729(a)(1)(A), (B).     “Knowingly” means the person has actual knowledge of the

information, acts in deliberate ignorance of the truth or falsity of the information, or acts

in reckless disregard of the truth or falsity. See id. § 3729(b)(1).



                                              18
     Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 19 of 20




       The Court rejects defendants’ argument that plaintiff has alleged satisfaction of this

element only conclusorily. Considering the complaint in the light most favorable to

plaintiff, he has alleged that employees were trained to act in noncompliance, that the

violations involved a matter – the training and licensure of the employees providing the

services – that would ordinarily be considered significant, such that defendants would be

aware of the applicable requirements, and that he discussed such compliance issues with

superiors. Of course, in any amended complaint, plaintiff must plausibly allege the

requisite knowledge by each defendant with respect to that defendant’s alleged conduct.



       IT IS THEREFORE ORDERED BY THE COURT THAT the motion to dismiss

filed by defendant College Park Family Care Center, P.A. (Doc. # 38) is hereby granted,

and plaintiff’s claims against that defendant are hereby dismissed.



       IT IS FURTHER ORDERED BY THE COURT THAT the remaining defendants’

motions to dismiss (Doc. ## 36, 40) are hereby granted, and plaintiff’s claims against those

defendants are hereby dismissed, although plaintiff is granted leave to amend his claims,

on or before December 14, 2020, to attempt to cure the pleading deficiencies cited herein

with respect to plaintiff’s False Claims Act claims.


       IT IS SO ORDERED.


       Dated this 23rd day of November, 2020, in Kansas City, Kansas.



                                             19
Case 2:19-cv-02085-JWL-JPO Document 51 Filed 11/23/20 Page 20 of 20




                                     s/ John W. Lungstrum
                                     John W. Lungstrum
                                     United States District Judge




                                20
